       Case 2:19-cr-00148-WBS Document 30 Filed 11/19/20 Page 1 of 3



1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     JEROME PRICE, #282400
3    MIA CRAGER, #300172
     Assistant Federal Defender
4    801 I Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
6    Jerome_Price@fd.org

7    Attorney for Defendant
     POR JOUA VANG
8
9                                 IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                      ) Case No. 2:19-cr-00148-WBS
12
                                                    )
13                   Plaintiff,                     ) STIPULATION AND ORDER TO CONTINUE
                                                    ) STATUS CONFERENCE
14          vs.                                     )
                                                    ) Date: November 23, 2020
15   POR JOUA VANG,                                 ) Time: 9:00 a.m.
16                                                  ) Judge: William B. Shubb.
                     Defendant.                     )
17                                                  )
                                                    )
18
19           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
20   Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and

21   Federal Defender Heather E. Williams through Assistant Federal Defender Jerome Price,

22   attorney for Por Joua Vang, that the status conference, currently scheduled for November 23,

23   2020, be continued to February 1, 2020 at 9:00 a.m.

24           Defense counsel is reviewing discovery with his client and discussing possible

25   resolutions. Counsel is also conducting an investigation and is making further discovery

26   requests. Counsel anticipates that every aspect of her representation of Mr. Vang will be slowed

27   down because of the present public health crisis (see General Orders 611 and 612). Counsel for

28   defendant believes that failure to grant the above-requested continuance would deny counsel the

     Stipulation and [Proposed] Order to Continue                 United States v. Vang, 2:19-cr-00148-WBS
     Status Conference
                                                      -1-
       Case 2:19-cr-00148-WBS Document 30 Filed 11/19/20 Page 2 of 3



1    reasonable time necessary for effective preparation, taking into account the exercise of due
2    diligence.
3            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
4    excluded of this order’s date through and including February 1, 2021; pursuant to 18 U.S.C.
5    §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
6    based upon continuity of counsel and defense preparation.
7            Counsel and the defendant also agree that the ends of justice served by the Court granting
8    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
9
10                                                  Respectfully submitted,

11   Dated: November 18, 2020                       HEATHER E. WILLIAMS
                                                    Federal Defender
12
                                                    /s/ Jerome Price
13                                                  JEROME PRICE
                                                    Assistant Federal Defender
14
                                                    Attorney for Defendant
15                                                  POR JOUA VANG

16   Dated: November 18, 2020
                                                    McGREGOR W. SCOTT
17                                                  United States Attorney
18
                                                    /s/ James Conolly
19                                                  JAMES CONOLLY
                                                    Assistant U.S. Attorney
20                                                  Attorney for Plaintiff
21
22
23
24
25
26
27
28

     Stipulation and [Proposed] Order to Continue                   United States v. Vang, 2:19-cr-00148-WBS
     Status Conference
                                                      -2-
       Case 2:19-cr-00148-WBS Document 30 Filed 11/19/20 Page 3 of 3



1                                               ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    February 1, 2021, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the November 23, 2020 status conference shall be continued until February 1,
13   2021, at 9:00 a.m.
14   Dated: November 18, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and [Proposed] Order to Continue                    United States v. Vang, 2:19-cr-00148-WBS
     Status Conference
                                                        -3-
